DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/038654 A1 (US 2018/0256298 A1 will be used as the English Translation, herein referred to as ‘298). 
Regarding claim 1, ‘298 discloses a method for manufacturing an interdental cleaning tool including: a base portion having a shaft portion, which extends in a specific direction and has a shape to be inserted into an interdental space, and a grip portion, which is connected to the shaft portion and has a shape to be gripped by fingers; and a cleaning portion configured to clean the interdental space and covering at least a part of the shaft portion [abstract, 0002] the method comprising: a base portion forming step of forming the base portion by using a primary mold having a first space in correspondence to the base portion and filling the first space with a synthetic resin, the primary mold including a first mold member (51) and a second mold member (52) separable from each other on a separation plane which is a reference plane encompassing an axis of the shaft portion (figure 6,  [0008, 0052, 0054]); 
and a cleaning portion forming step of forming the cleaning portion around the shaft portion by using a secondary mold configured to hold the base portion and having a shape forming a second space in correspondence to the cleaning portion around the shaft portion, and filling the second space with elastomer under a condition in which the secondary mold holds the base portion (figure 6 [0054]), 
wherein what is used as the first mold member in the base portion forming step includes a first contact surface defining the separation plane and coming into contact with the second mold 2KIKKAWA, Tasuku, et al. (§371 of International Application No. PCT/JP2018/005014) Preliminary Amendment filed July 30, 2019member; a pair of first spaced-apart portions, each of which has a flat surface that becomes gradually more distant from the separation plane as the flat surface becomes more distant along the separation plane from the first contact surface; and a first connection portion which connects the first spaced-apart portions with each other and has a shape that is convex (22b) so as to become more distant from the separation plane in a direction perpendicular to the separation plane, an angle between each of the first spaced-apart portions and the separation plane being acute (figure 3 and/or annotated figure 6), 
and wherein what is used as the second mold member in the base portion forming step includes a second contact surface defining the separation plane and coming into contact with the first contact surface; a pair of second spaced-apart portions, each of which has a flat surface that becomes gradually more distant from the separation plane as the flat surface becomes more distant along the separation plane from the second contact surface; and a second connection portion, which connects the second spaced-apart portions with each other and has a shape that is convex so as to become more distant from the separation plane in a direction perpendicular to the separation plane, an angle between each of the second spaced-apart portions and the separation plane being acute (annotated figure 6).  

    PNG
    media_image1.png
    563
    524
    media_image1.png
    Greyscale


Regarding claim 2, figure 6 depicts wherein what is used as the first mold member includes the first connection portion which has a curved shape that is convex so as to become more distant from the separation plane in a direction perpendicular to the separation pane, and what is used as the second mold member includes the second connection portion which has a curved shape that is convex so as to become more distant from the separation plane in a direction perpendicular to the separation plane (figure 6). 
Regarding claim 3, ‘298 discloses a method for manufacturing an interdental cleaning tool including: a base portion having a shaft portion, which extends in a specific direction and has a shape to be inserted into an interdental space, and a grip portion, which is connected to the shaft portion and has a shape to be gripped by fingers; and a cleaning portion configured to clean the interdental space and covering at least a part of the shaft portion [abstract, 0002], the method comprising: a base portion forming step of forming the base portion by using a primary mold having a first space in correspondence to the base portion and filling the first space with a synthetic resin, the primary mold including a first mold member (51) and a second mold member (52) separable from each other on a separation plane which is a reference plane encompassing an axis of the shaft portion(figure 6,  [0008, 0052, 0054]);  and
 a cleaning portion forming step of forming the cleaning portion around the shaft portion by using a secondary mold configured to hold the base portion and having a shape forming a second space in correspondence to the cleaning portion around the shaft portion, and filling the second space with elastomer under a condition in which the secondary mold holds the base portion (figure 6 [0054]), 
wherein what is used as the first mold member in the base portion forming step includes a first contact surface defining the separation plane and coming into contact with the second mold member; a pair of first spaced-apart portions, each of which has a surface curved so as to be convex (22b) toward the separation surface, the surface becoming gradually more distant from the 4KIKKAWA, Tasuku, et al. (§371 of International Application No. PCT/JP2018/005014) Preliminary Amendment filed July 30, 2019 separation plane as the surface becomes more distant along the separation plane from the second contact surface; and a first connection portion, which connects the first spaced-apart portions with each other and has a curved shape that is convex so as to become more distant from the separation plane in a direction perpendicular to the separation plane, an angle between a tangential plane at a vertex of each of the first spaced-apart portions and the separation plane being acute (figure 3 and/or annotated figure 6), 
and wherein what is used as the second mold member in the base portion forming step includes a second contact surface defining the separation plane and coming into contact with the first contact surface; a pair of second spaced-apart portions, each of which has a surface curved so as to be convex toward the separation surface, the surface being gradually more distant from the separation plane as the surface becomes more distant along the separation surface from the second contact surface; and a second connection portion, which connects the second spaced- apart portions with each other and has a curving shape that is convex so as to become more distant from the separation plane in a direction perpendicular to the separation plane, an angle between a tangential plane at a vertex of each of the second spaced-apart portions and the separation plane being acute (annotated figure 6).
Regarding claims 4 and 9, ‘298 discloses wherein what is used as the secondary mold in the cleaning portion forming step includes a cleaner main body forming portion for forming a cleaner main body which constitutes a part of the cleaning portion and covers at least a part of a circumferential surface of the shaft portion;  5KIKKAWA, Tasuku, et al. (§371 of International Application No. PCT/JP2018/005014) Preliminary Amendment filed July 30, 2019and a brush portion forming portion for forming a plurality of brush portions which constitute another part of the cleaning portion and respectively protrude outward from a circumferential surface of the cleaner main body in directions orthogonal to an axial direction of the shaft portion, and wherein in the cleaning portion forming step, the second space is filled with the elastomer under a condition in which the secondary mold holds the base portion so that a ridge formed by the first spaced-apart portion and the second spaced-apart portion in the base forming step overlaps with a part of the brush portion forming portion in an axis-orthogonal direction which is orthogonal to the axial direction of the shaft portion (figure 6; [0003, 0023, 0053, 0060]).
Regarding claim 5, ‘298 discloses wherein what is used as the secondary mold in the cleaning portion forming step is configured to form the cleaner main body having a thinner portion which overlaps with the ridge in the axis-orthogonal direction than another part of the cleaner main body, which overlaps in the axis-orthogonal direction with a shaft main body formed by the first connection portion and the second connection portion in the base portion forming step (figure 4 or figure 6).
Regarding claim 6, ’298 teaches wherein what is formed in the cleaning portion forming step has a ratio of no less than 75% and no more than 99.95 % of the portion which overlaps with the ridge in the axis- orthogonal direction to the part of the cleaner main body overlapping in the axis-orthogonal direction with the shaft main body [0045, 0060]. 
Regarding claim 7, ‘298 teaches wherein the base portion is formed in the base forming step so that the grip portion has a larger size in a direction in parallel to the separation plane than a size in a direction orthogonal to the separation plan (see figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/038654 A1 (US 2018/0256298 A1 will be used as the English Translation).
Regarding claim 8, ‘298 doesn’t explicitly teaches wherein what is used as the primary mold in the base forming step has a distance between the first spaced-apart portions and a distance between the second spaced-apart portions in a direction parallel to the separation plane, each of the distances being larger than a distance between the first and second connection portions in a direction orthogonal to the separation plane. However, given the limited number of options: either the distances are larger, smaller or the same, one ordinary skill in the art would discover it naturally surmise the first spaced-apart portions and a distance between the second spaced-apart portions in a direction parallel to the separation plane being larger than a distance between the first and second connection portions in a direction orthogonal to the separation plane through “obvious to try” given the limited number of options. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated first spaced-apart portions and a distance between the second spaced-apart portions in a direction parallel to the separation plane being larger than a distance between the first and second connection portions in a direction orthogonal to the separation plane given the limited number of options the distance can be. MPEP 2144.05 states obvious to try is evidence of a prima facie case of obviousness. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP2004209242.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/             Examiner, Art Unit 1754                                                                                                                                                                                           

/TIMOTHY KENNEDY/             Primary Examiner, Art Unit 1743